MALONE, Judge
(concurring/dissenting):
Whereas I concur in the majority’s affirmance of the findings, I cannot join in that portion of their decision regarding the inapplicability of 18 U.S.C. § 3006A(e) to military courts or the lack of a constitutional mandate for investigative assistance. See Assignment of Error II.
In summarily disposing of the question of the application of 18 U.S.C. § 3006A(e) in military law, the Court of Military Appeals in United States v. Johnson, 22 U.S.C.M.A. 424, 47 C.M.R. 402 (1973), merely cited for its authority its per curiam decision in Hutson v. United States, 19 U.S.C.M.A. 437, 42 C.M.R. 39 (1970). However, Private Hutson was denied requested extraordinary relief by the Court of Military Appeals due to the failure of that Court to find a basis for such relief in the All Writs Act, 28 U.S.C. § 1651. Its statement in dictum regarding 18 U.S.C. § 3006A(e) apparently flowed from a concession by the defense in that case that 18 U.S.C. § 3006A(e) provided relief only in United States district courts. *928My reading of its legislative history and pertinent legal publications does not provide me a similar conclusion. See e.g, Kutak, The Criminal Justice Act of 1964, 44 Neb.L.Rev. 703 (1965).
Under the circumstances of this case, however, appellant has suffered no prejudice from either the failure of Doctors Ells-worth and Schaefer to testify in his behalf or for the defense not to have been provided investigative assistance regarding the question of the victim’s character trait for peacefulness. Whatever the results of their investigation and nature of their testimony, appellant could conceivably have expected no better a result at trial than has already resulted in his conviction of the lesser included offense of negligent homicide.
Further, appellant’s testimony did not convince me that by virtue of his receipt of a corporal’s pay he was thereby unequivocally qualified for assistance under the terms of 18 U.S.C. § 3006A(e).
Finally, I see no reason to provide appellant additional sentence mitigation other than that already suggested by the policy of paragraph 88b, MCM. I would not cap the partial forfeitures by limiting them to the six months following appellant’s release from confinement. See United States v. Czerwonky, 32 C.M.R. 676 (N.B.R.1962).